GLADNEY, Judge.
HMC Motors, Inc., instituted this action in tort against Grain Dealers Mutual Insurance Company, insurer of Floyd D. Harris, for recovery of business losses allegedly sustained by reason of fire damage. The case was consolidated with that of Baker v. Employers’ Fire Insurance Company et al., 201 So.2d 349, the opinion of which is controlling as to the issues herein presented.
For the reasons therein set forth, the judgment from which appeal is annulled, reversed and set aside and it is ordered that the demands of HMC Motors, Inc., against Grain Dealers Mutual Insurance Company be rejected at its cost.